Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
11/17/2021 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 09/17/2021, Applicant, on 11/17/2021, amended claims 1-2, 5, 8-12, 15, and 18-19; and cancelled claims 3-4, 7, 13-14 and 17.  Claims 1-2, 5-6, 8-12, 15-16, and 18-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant’s arguments filed November 17, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On Pg. 8-9 of the Remarks, regarding 35 U.S.C. § 103, Applicant states that the cited references do not teach each and every element of Applicant's claims as amended.  In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a and refer to the 35 U.S.C. § 103 analysis below for the additional detailed analysis.    

Overcoming 35 USC § 101 Rejections
The reasons for withdrawal of the rejection of claims 1-3, 5-13, and 15-20 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on (i) determining an operational mode of the manufacturing process using the real-time, multivariate sensor data; 
(ii) determining, using the operational mode, a historical operational mode of the manufacturing process that is the same as the operational mode, wherein the historical operational mode is based on historical, multivariate sensor data for the manufacturing process; 
(iii) identifying a difference between the real-time multivariate sensor data and the historical, multivariate sensor data; 

Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9,12-13,15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Kresta, Jim. Advanced Process Control Of Extraction: Sensors And Models, Paper presented at the SPE International Heavy Oil Symposium, Calgary, Alberta, Canada, June 1995. [hereinafter Kresta], and in further view of Wong, Timothy et al. Recurrent Auto-Encoder Model for Large-Scale Industrial Sensor Signal Analysis, [hereinafter Wong].
Regarding Claim 1, Gray specifically teaches
A method comprising: receiving a time sequence of real-time, multivariate sensor data …; (Gray Par. 24-“ Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges. Accordingly, the control system of each asset may not take into account the state of the other assets within the network working in concert to perform the industrial process when controlling the component in real time or near real time.” Par. 26-“the disclosed techniques include receiving streams of data from multiple nodes within the network, using the data received via the data streams to model one or more underlying conditions in real time or near real time (e.g., within seconds or minutes) using data received from the various streams as inputs, and then determine what, if anything, should be done to control one or more of the assets within the network to make the industrial process run more efficiently. The analysis may include, for example, using one or more analysis engines to maintain one or more models (e.g., state-based models) of various aspects of the industrial process, running scripts or routines on the received data, performing queries based on the data, updating an analysis function, applying fuzzy logic, consulting one or more truth tables, and so forth to analyze the received data in real time or near real time. In some embodiments, the received data may be cleansed or preprocessed to check for frozen data, transform units, identify data types, provide relevant data to the appropriate analysis engines, etc…In yet further embodiments, the recommended action may be added to a workflow (e.g., a business workflow) and/or to a user's to do list. Accordingly, the disclosed techniques provide real time or near real time feedback for one or more assets within a multi-node network based on a holistic model of the network generated using streams of data provided by multiple nodes”)
determining historical, multivariate sensor data indicative of the historical operational mode (Gray Par. 24-“ Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges. Accordingly, the control system of each asset may not take into account the state of the other assets within the network working in concert to perform the industrial process when controlling the component in real time or near real time.”; Par. 26; Par. 63- “FIG. 5 is a flow chart of a process 340 that expands the identify data block 304 of FIG. 4 into a subprocess 304. As shown, data is received (block 202) from multiple data streams 204, 206, 208. At block 342, the server parses the data received from the various data streams 204, 206, 208 to group portions of data by type and identify the type of each portion of data. … In some embodiments, the server may be able to identify or infer the data type based on the values of the data and how the values change over time. For example, the server know based on the range of value received via a data stream and the rate of change in the values that the data likely corresponds to well pressure for an ESP well. In other embodiments, the server may compare data received via a data stream to data received via a different data stream of a known type or historical data of a known type to determine the type of data.”);
identifying a difference between the time sequence of real-time multivariate sensor data and the historical, multivariate sensor data (Gray Par. 48-49; Par. 63- “FIG. 5 is a flow chart of a process 340 that expands the identify data block 304 of FIG. 4 into a subprocess 304. As shown, data is received (block 202) from multiple data streams 204, 206, 208. At block 342, the server parses the data received from the various data streams 204, 206, 208 to group portions of data by type and identify the type of each portion of data. … In some embodiments, the server may be able to identify or infer the data type based on the values of the data and how the values change over time. For example, the server know based on the range of value received via a data stream and the rate of change in the values that the data likely corresponds to well pressure for an ESP well. In other embodiments, the server may compare data received via a data stream to data received via a different data stream of a known type or historical data of a known type to determine the type of data.”; Par. 64-“At block 344, once the data types for the various data streams 204, 206, 208 are known, the server may compare data received from the various data streams 204, 206, 208 that is determined to be of the same data type. Comparing data of the same type received from different data streams 204, 206, 208 allows the server to quickly and easily identify one or more nodes in a system that are experiencing a different condition from the other nodes in the system. For example, if one artificial lift device of a collection of artificial lift devices has a surface card that does not match the surface cards of the other artificial lift devices pumping from the same reservoir, the server may recognize this discrepancy more quickly by performing stream-based processing based on type. In some embodiments, when data is compared, the server may synchronize the data such that data of the same type from different data streams 204, 206, 208 may be compared at the same time, or at approximately the same time. In instances in which some event occurs that causes data values to change, synchronizing data from different data streams 204, 206, 208 may be useful in gaining a more complete understanding of what is taking place before, during, and/or after the event. In some embodiments, synchronizing the data may be done using timestamps that accompany the data, metadata, or based on known sampling rates. In other embodiments, changes in values associated with events that appear in multiple data streams 204, 206, 208 may be used to synchronize the data.”);
 and adjusting a control parameter …based on the difference. (Gray Par. 28-“As shown, each node 12 may include one or more sensors 14 and/or one or more actuators 16. The sensors 14 may sense one or more parameters (e.g., temperature, pressure, flow rate, etc.) and provide a stream of measurements for the one or more parameters. The actuators 16 may be configured to move in response to a control signal to adjust one or more properties at one or more nodes 12 or to perform one or more tasks at one or more of the nodes 12.”; Par. 30-“ The processor 26 may determine recommended actions, generate control signals for implementing recommended actions, generate notifications, generate visualizations, etc.”; Par. 29-“ The nodes 12 may include one or more industrial devices or assets that make up automation systems operating within respective facilities. Exemplary automation systems may include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., proportional-integral-derivative (PID) control systems), or discrete control systems.”; Par. 55-“The user may then acknowledge the recommendation and implement the recommended action or decline to implement the recommended action. In some embodiments, the server may execute the recommended action (block 224) upon determining that approval for the recommended action has been received (block 228). In some embodiments, the action may include sending a command or signal to an actuator or other component to adjust its operation (e.g., speed, temperature). In other embodiments, the user may take action to implement the recommended action. The server may then return to 202 and cleanse new data received from the data streams 204, 206, 208.”)

…measured while converting sand oil into synthesis crude oil, wherein the time sequence of real-time, multivariate sensor data comprises a quality of bitumen extracted from the sand oil (Kresta Pg.611-“ This paper will describe recent advances in Extraction on-line process measurement systems; the oil sand analyzer, froth quality meter, and gamma spectrometer. These instruments allow us to examine for the first time, the short-term effects of variability in oil sand ore and process conditions on bitumen recovery and product quality. Producing Syncrude Sweet Blend (SSB) is a three stage process of mining oil sand, extracting bitumen from the sand and upgrading the bitumen, In the extraction process, oil sand ore is conveyed to the tumbler where it is conditioned with steam, caustic, hot water and mechanical energy.”; Pg. 612-“ In contrast to most upgrading and petrochemical processes where sensors are readily available, sensors for measuring input and output variables in the bitumen extraction process must be specifically developed for the particular application. The work presented here focuses on developing sensors to characterize the ore entering extraction and developing models based on the data collected by these sensors to better understand process operation. Even with advanced sensors no one measurement characterizes ore processibility. Thus, a multivariate modelling approach is taken which allows the incorporation of many measurements to provide a more accurate representation of process operation.; Pg. 613- real-time data)
…for converting the sand oil into synthesis crude oil… (Kresta Pg.611-“This paper will describe recent advances in Extraction on-line process measurement systems; the oil sand analyzer, froth quality meter, and gamma spectrometer. These instruments allow us to examine for the first time, the short-term effects of variability in oil sand ore and process conditions on bitumen recovery and product quality. Producing Syncrude Sweet Blend (SSB) is a three stage process of mining oil sand, extracting bitumen from the sand and upgrading the bitumen, In the extraction process, oil sand ore is conveyed to the tumbler where it is conditioned with steam, caustic, hot water and mechanical energy.”; Pg. 612-“ In contrast to most upgrading and petrochemical processes where sensors are readily available, sensors for measuring input and output variables in the bitumen extraction process must be specifically developed for the particular application. The work presented here focuses on developing sensors to characterize the ore entering extraction and developing models based on the data collected by these sensors to better understand process operation. Even with advanced sensors no one measurement characterizes ore processibility. Thus, a multivariate modelling approach is taken which allows the incorporation of many measurements to provide a more accurate representation of process operation.; Pg. 613- real-time data)
Gray and Kresta are directed to industrial processes using sensor data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stream processes of Gray and exemplify an oil conversion process, as taught by Kresta, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improving process operation and optimizing the extraction process utilizing multivariate 
Gray in view of Kresta teach the use of sensor data industrial processes and the feature is expounded upon by Wong:
encoding, using an auto encoder, the time sequence of real-time, multivariate sensor data into a lower dimensional vector representing the time sequence of real- time, multivariate sensor data (Wong Abstract-“ Recurrent auto-encoder model summarises sequential data through an encoder structure into a fixed-length vector and then reconstructs the original sequence through the decoder structure. The summarised vector can be used to represent time series features. In this paper, we propose relaxing the dimensionality of the decoder output so that it performs partial reconstruction. The fixed-length vector therefore represents features in the selected dimensions only. In addition, we propose using rolling fixed window approach to generate training samples from unbounded time series data. The change of time series features over time can be summarised as a smooth trajectory path. The fixed-length vectors are further analysed using additional visualisation and unsupervised clustering techniques. The proposed method can be applied in large-scale industrial processes for sensors signal analysis purpose, where clusters of the vector representations can reflect the operating states of the industrial system.”Section 2.2- “Context vectors in the same neighbourhood have similar activation therefore the industrial system must have similar underlying operating states. Contrarily, context vectors located in distant neighbourhoods would have different underlying operating states. These context vectors can be visualised in lower dimensions via dimensionality reduction techniques such as principal component analysis (PCA).”;
clustering the lower dimensional vector into a cluster representing a historical operational mode (Wong Abstract; Section 2.1 –“The role of the recurrent encoder is to project the multidimensional input sequence into a fixed-length hidden context vector c. It reads the input vectors {RtP: t ∈ [1, T]} sequentially from t =1, 2, 3, ..., T. The hidden state of the RNN has H dimensions which updates at every time step based on the current input and hidden state inherited from previous steps.” Section 2.2- “Furthermore, additional unsupervised clustering algorithms can be applied to the context vectors. Each context vector can be assigned to a cluster Cj where J is the total number of clusters. Once all the context vectors are labelled with their corresponding clusters, supervised classification algorithms can be used to learn the relationship between them using the training set. For instance, support vector machine (SVM) classifier with J classes can be used. The trained classifier can then be applied to the context vectors in the held-out validation set for cluster assignment. It can also be applied to context vectors generated from unbounded time series in an on-line setting. Change in cluster assignment among successive context vectors indicates a change in the underlying operating state.”; Section 3.2 ); 

Gray, Kresta and Wong are directed to industrial processes utilizing sensor data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray in view of Kresta to utilize auto-encoding techniques and analysis, as taught by Wong, with a reasonable expectation of success of arriving at the claimed invention. One of 
Regarding Claim 2 and Claim 15, Gray in view of Kresta in further view of Wong teach the method of claim 1…. and the system of claim 12….
wherein the time sequence of real-time, multivariate sensor data indicates at least one of: a level of operation in a continuous flow process relating to a joint set of process variables, a representation of a joint dynamic of the set of process variables over a predefined length, and a joint configuration of an uptime/downtime of a plurality of units comprising a process flow (Gray Par. 24-“Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges.”; Par. 68-“Returning to FIG. 3, in some embodiments, fuzzy logic may be used at block 212 in place of or in addition to quantitative data analysis. Fuzzy logic provides a nonanalytic alternative to traditional control theory. Specifically, based on a collection of states, an underlying condition may be determined. For example, rather than using one or more quantitative values (e.g., the temperature is 45 degrees Centigrade), a collection of states or qualitative observations (e.g., high/low, hot/cold, on/off, fast/slow, etc.) are used to determine an underlying condition. However, it should be understood that fuzzy logic may be used to analyze quantitative data received from sensors via the data streams 204, 206, 208. Indeed, use of fuzzy logic to analyze data received from sensors via the data streams 204, 206, 208 may be significantly less computationally resource intensive such that using fuzzy logic may be more efficient than quantitative data analysis. For example, for each data point received via the data streams 204, 206, 208, the value may be compared to a threshold value for that type of data to determine a state of each data point (e.g., high or low based whether the value is above or below the threshold value). The various states may then be plugged into one or more models and/or one or more truth tables to determine a degree of truth value for a plurality of different possible conditions, each indicating the likelihood that the condition is present.”)
Claim 3 and Claim 13 - Cancelled
Claim 4 and Claim 14 – Cancelled
Regarding Claim 5, Gray in view of Kresta in further view of Wong teach the method of claim 1….
Gray in view of Kresta fail to teach the following feature taught by Wong:
wherein clustering the vector representation further includes using a K-means or Gaussian mixture model. (Wong Pg. 8-“ When K-means clustering algorithm is applied, it captures these two neighbourhoods as two clusters in the scenario depicted in figure 4a. When the number of clusters increases, they begin to capture more subtleties. In the six clusters scenario illustrated in figure 4b, successive context vectors oscillate back and forth between neighbouring clusters.  The trajectory corresponds to the interlacing troughs and crests in the output dimensions. Similar pattern can also be observed in the validation set, which indicates that the knowledge learned by the auto-encoder model is generalisable to unseen data. Furthermore, we have repeated the same experiment again with a different configuration (K = 158; P =2) to reassure that the proposed approach can provide robust representations of the data. The sensor measurements are drawn from an identical time period and only the output dimensionality K is changed (The newly selected set of sensors is comprised of a different measurements of discharge gas pressure at the compressor unit). Through changing the output dimensionality K, we can illustrate the effects of partial reconstruction using different output dimensions. As seen in figure 5, the context vectors form a smooth trajectory in the low-dimensional space. Similar sequences yield context vectors which are located in a shared neighbourhood. Nevertheless, the clusters found by K-means method in this secondary example also manage to identify neighbourhoods with similar sensor patterns.”)
 Gray, Kresta and Wong are directed to industrial processes utilizing sensor data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray in view of Kresta to utilize additional vector analysis, as taught by Wong, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in 
Claim 7 and Claim 17 - Cancelled
Regarding Claim 8 and Claim 18, Gray in view of Kresta in further view of Wong teach the method of claim 2… and the system of claim 15, wherein the hardware processor is further configure to….
further comprising inducing a plurality of corresponding levels respectively on a plurality of sets of process variables, wherein the plurality of sets of process variables includes the set of process variables, to determine for each such set of process variables of the plurality of sets of process variables, a set of joint, mutually compatible levels of operations spanning each set of process variables of the plurality of sets of process variables, wherein the levels of operation are associated with levels of flow rates in a continuous flow process. (Gray Par. 35-“ In one embodiment, the RTU 100 may include a sensor 14 that may measure pressure, temperature, fill level, flow rates, and the like. The RTU 100 may also include communication component 106 or a transmitter, such as a radio wave transmitter, that may transmit data acquired by the sensor 14 via an antenna or the like. The sensor 14 in the RTU 100 may be a wireless sensor that may be capable of receiving and sending data signals between RTUs 100.”; Par. 41-“As mentioned above, the RTU 100 may monitor and control various types of industrial components (e.g., oil and gas well devices) and may send the data acquired by the respective components to the stream-based processing analysis system 10 according to the architecture described above. For example, the RTU 100 may monitor and control an electrical submersible pump (ESP), a gas lift (GL), a rod pump controller (RPC), a progressive cavity pump (PCP), and the like. In the ESP, the RTU 100 may sense and control the wellhead and other operating variables of the ESP system. In the GL, the RTU 100 may adjust a gas lift injection flow to operator flow rate, compute real-time estimated gas-oil-water production, and the like. In the RPC, the RTU 100 may provide advance rod pump controlling operations for beam pump applications and the like. The RTU 100 may also monitor both polish rod load and continuous walking beam position to develop dynamometer cards. In the PCP, the RTU 100 may provide local and remote monitoring of the wellhead and other PCP variable. Here, the RTU 100 may also perform basic analysis and adjust the pumping conditions of the PCP based on the received data from the PCP.”)

Regarding Claim 9, Gray in view of Kresta in further view of Wong teach the method of claim 2…
further comprising partitioning sensor data according to run-lengths discovered on a common time-line for a primary process variable of the set of process variables. (Gray Par. 37-“In operation, the RTU 100 may receive real-time or near real-time data associated with the associated component case head pressure, flowline pressure, wellhead pressure, wellhead temperature, and the like. In any case, the RTU 100 may analyze the real-time data with respect to static data that may be stored in a memory 110 of the RTU 100. The static data may include a well depth, a tubing length, a tubing size, a choke size, a reservoir pressure, a bottom hole temperature, well test data, fluid properties of the hydrocarbons being extracted, and the like. The RTU 100 may also analyze the real-time data with respect to other data acquired by various types of instruments (e.g., water cut meter, multiphase meter) to determine an inflow performance relationship (IPR) curve, a desired operating point for a wellhead, key performance indicators (KPIs) associated with the wellhead, wellhead performance summary reports, and the like.”; Par. 61- “At block 312, the server determines the appropriate analysis engine or engines to which the received data should be sent. The appropriate analysis engine or engines may be determined based on data type, data source, time of collection, some other factor, or a combination thereof. … The received data may then be separated and duplicated as needed and then transmitted to the appropriate analysis engine or engines (blocks 314, 316, 318).”)

Regarding Claim 12, Gray specifically teaches
A system comprising: a memory; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: receive a time sequence of real-time, multivariate sensor data … (Gray Par. 24-“ Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges. Accordingly, the control system of each asset may not take into account the state of the other assets within the network working in concert to perform the industrial process when controlling the component in real time or near real time.” Par. 26-“ the disclosed techniques include receiving streams of data from multiple nodes within the network, using the data received via the data streams to model one or more underlying conditions in real time or near real time (e.g., within seconds or minutes) using data received from the various streams as inputs, and then determine what, if anything, should be done to control one or more of the assets within the network to make the industrial process run more efficiently. The analysis may include, for example, using one or more analysis engines to maintain one or more models (e.g., state-based models) of various aspects of the industrial process, running scripts or routines on the received data, performing queries based on the data, updating an analysis function, applying fuzzy logic, consulting one or more truth tables, and so forth to analyze the received data in real time or near real time. In some embodiments, the received data may be cleansed or preprocessed to check for frozen data, transform units, identify data types, provide relevant data to the appropriate analysis engines, etc.”; Par. 28-“ In some embodiments, one or more of the nodes 12 may include a hardware processor 18 and a memory component 20. The processor 18 and memory component 20 may represent a computing device coupled to the node 12, a control system for the node 12, a user interface for the node 12, or some combination thereof.”)
determine historical, multivariate sensor data indicative of the historical operational mode (Gray Par. 24-“ Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges. Accordingly, the control system of each asset may not take into account the state of the other assets within the network working in concert to perform the industrial process when controlling the component in real time or near real time.”; Par. 26; Par. 63- “FIG. 5 is a flow chart of a process 340 that expands the identify data block 304 of FIG. 4 into a subprocess 304. As shown, data is received (block 202) from multiple data streams 204, 206, 208. At block 342, the server parses the data received from the various data streams 204, 206, 208 to group portions of data by type and identify the type of each portion of data. … In some embodiments, the server may be able to identify or infer the data type based on the values of the data and how the values change over time. For example, the server know based on the range of value received via a data stream and the rate of change in the values that the data likely corresponds to well pressure for an ESP well. In other embodiments, the server may compare data received via a data stream to data received via a different data stream of a known type or historical data of a known type to determine the type of data.”);
identify a difference between the time sequence of real-time multivariate sensor data and the historical, multivariate sensor data (Gray Par. 48-49; Par. 63- “FIG. 5 is a flow chart of a process 340 that expands the identify data block 304 of FIG. 4 into a subprocess 304. As shown, data is received (block 202) from multiple data streams 204, 206, 208. At block 342, the server parses the data received from the various data streams 204, 206, 208 to group portions of data by type and identify the type of each portion of data. … In some embodiments, the server may be able to identify or infer the data type based on the values of the data and how the values change over time. For example, the server know based on the range of value received via a data stream and the rate of change in the values that the data likely corresponds to well pressure for an ESP well. In other embodiments, the server may compare data received via a data stream to data received via a different data stream of a known type or historical data of a known type to determine the type of data.”; Par. 64-“At block 344, once the data types for the various data streams 204, 206, 208 are known, the server may compare data received from the various data streams 204, 206, 208 that is determined to be of the same data type. Comparing data of the same type received from different data streams 204, 206, 208 allows the server to quickly and easily identify one or more nodes in a system that are experiencing a different condition from the other nodes in the system. For example, if one artificial lift device of a collection of artificial lift devices has a surface card that does not match the surface cards of the other artificial lift devices pumping from the same reservoir, the server may recognize this discrepancy more quickly by performing stream-based processing based on type. In some embodiments, when data is compared, the server may synchronize the data such that data of the same type from different data streams 204, 206, 208 may be compared at the same time, or at approximately the same time. In instances in which some event occurs that causes data values to change, synchronizing data from different data streams 204, 206, 208 may be useful in gaining a more complete understanding of what is taking place before, during, and/or after the event. In some embodiments, synchronizing the data may be done using timestamps that accompany the data, metadata, or based on known sampling rates. In other embodiments, changes in values associated with events that appear in multiple data streams 204, 206, 208 may be used to synchronize the data.”);
 and adjust a control parameter … based on the difference. (Gray Par. 28-“As shown, each node 12 may include one or more sensors 14 and/or one or more actuators 16. The sensors 14 may sense one or more parameters (e.g., temperature, pressure, flow rate, etc.) and provide a stream of measurements for the one or more parameters. The actuators 16 may be configured to move in response to a control signal to adjust one or more properties at one or more nodes 12 or to perform one or more tasks at one or more of the nodes 12.”; Par. 30-“ The processor 26 may determine recommended actions, generate control signals for implementing recommended actions, generate notifications, generate visualizations, etc.”; Par. 29-“ The nodes 12 may include one or more industrial devices or assets that make up automation systems operating within respective facilities. Exemplary automation systems may include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., proportional-integral-derivative (PID) control systems), or discrete control systems.”; Par. 55-“The user may then acknowledge the recommendation and implement the recommended action or decline to implement the recommended action. In some embodiments, the server may execute the recommended action (block 224) upon determining that approval for the recommended action has been received (block 228). In some embodiments, the action may include sending a command or signal to an actuator or other component to adjust its operation (e.g., speed, temperature). In other embodiments, the user may take action to implement the recommended action. The server may then return to 202 and cleanse new data received from the data streams 204, 206, 208.”)
Gray teaches continuous flow processes and the feature is expounded upon by Kresta:
…measured while converting sand oil into synthesis crude oil, wherein the time sequence of real-time, multivariate sensor data comprises a quality of bitumen extracted from the sand oil (Kresta Pg.611-“ This paper will describe recent advances in Extraction on-line process measurement systems; the oil sand analyzer, froth quality meter, and gamma spectrometer. These instruments allow us to examine for the first time, the short-term effects of variability in oil sand ore and process conditions on bitumen recovery and product quality. Producing Syncrude Sweet Blend (SSB) is a three stage process of mining oil sand, extracting bitumen from the sand and upgrading the bitumen, In the extraction process, oil sand ore is conveyed to the tumbler where it is conditioned with steam, caustic, hot water and mechanical energy.”; Pg. 612-“ In contrast to most upgrading and petrochemical processes where sensors are readily available, sensors for measuring input and output variables in the bitumen extraction process must be specifically developed for the particular application. The work presented here focuses on developing sensors to characterize the ore entering extraction and developing models based on the data collected by these sensors to better understand process operation. Even with advanced sensors no one measurement characterizes ore processibility. Thus, a multivariate modelling approach is taken which allows the incorporation of many measurements to provide a more accurate representation of process operation.; Pg. 613- real-time data)
…for converting the sand oil into synthesis crude oil…(Kresta Pg.611-“ This paper will describe recent advances in Extraction on-line process measurement systems; the oil sand analyzer, froth quality meter, and gamma spectrometer. These instruments allow us to examine for the first time, the short-term effects of variability in oil sand ore and process conditions on bitumen recovery and product quality. Producing Syncrude Sweet Blend (SSB) is a three stage process of mining oil sand, extracting bitumen from the sand and upgrading the bitumen, In the extraction process, oil sand ore is conveyed to the tumbler where it is conditioned with steam, caustic, hot water and mechanical energy.”; Pg. 612-“ In contrast to most upgrading and petrochemical processes where sensors are readily available, sensors for measuring input and output variables in the bitumen extraction process must be specifically developed for the particular application. The work presented here focuses on developing sensors to characterize the ore entering extraction and developing models based on the data collected by these sensors to better understand process operation. Even with advanced sensors no one measurement characterizes ore processibility. Thus, a multivariate modelling approach is taken which allows the incorporation of many measurements to provide a more accurate representation of process operation.; Pg. 613- real-time data)
Gray and Kresta are directed to industrial processes using sensor data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stream processes of Gray and exemplify an oil conversion process, as taught by Kresta, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improving process operation and optimizing the extraction process utilizing multivariate data analysis techniques that allow for an improved process control strategy. (Kresta Abstract).
Gray in view of Kresta teach the use of sensor data industrial processes and the feature is expounded upon by Wong:
encode, using an auto encoder, the time sequence of real-time, multivariate sensor data into a lower dimensional vector representing the time sequence of real- time, multivariate sensor data (Wong Abstract-“ Recurrent auto-encoder model summarises sequential data through an encoder structure into a fixed-length vector and then reconstructs the original sequence through the decoder structure. The summarised vector can be used to represent time series features. In this paper, we propose relaxing the dimensionality of the decoder output so that it performs partial reconstruction. The fixed-length vector therefore represents features in the selected dimensions only. In addition, we propose using rolling fixed window approach to generate training samples from unbounded time series data. The change of time series features over time can be summarised as a smooth trajectory path. The fixed-length vectors are further analysed using additional visualisation and unsupervised clustering techniques. The proposed method can be applied in large-scale industrial processes for sensors signal analysis purpose, where clusters of the vector representations can reflect the operating states of the industrial system.”Section 2.2- “Context vectors in the same neighbourhood have similar activation therefore the industrial system must have similar underlying operating states. Contrarily, context vectors located in distant neighbourhoods would have different underlying operating states. These context vectors can be visualised in lower dimensions via dimensionality reduction techniques such as principal component analysis (PCA).”;
cluster the lower dimensional vector into a cluster representing a historical operational mode (Wong Abstract; Section 2.1 –“The role of the recurrent encoder is to project the multidimensional input sequence into a fixed-length hidden context vector c. It reads the input vectors {RtP: t ∈ [1, T]} sequentially from t =1, 2, 3, ..., T. The hidden state of the RNN has H dimensions which updates at every time step based on the current input and hidden state inherited from previous steps.” Section 2.2- “Furthermore, additional unsupervised clustering algorithms can be applied to the context vectors. Each context vector can be assigned to a cluster Cj where J is the total number of clusters. Once all the context vectors are labelled with their corresponding clusters, supervised classification algorithms can be used to learn the relationship between them using the training set. For instance, support vector machine (SVM) classifier with J classes can be used. The trained classifier can then be applied to the context vectors in the held-out validation set for cluster assignment. It can also be applied to context vectors generated from unbounded time series in an on-line setting. Change in cluster assignment among successive context vectors indicates a change in the underlying operating state.”; Section 3.2 ); 

Gray, Kresta and Wong are directed to industrial processes utilizing sensor data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray in view of Kresta to utilize auto-encoding techniques and analysis, as taught by Wong, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Kresta with the motivation of improving the analysis of complex industrial sensors data given that it is predominately overwhelmed with unbounded and unlabeled time series data (Wong Section 4- Discussion and Conclusion).
Regarding Claim 19, Gray specifically teaches
A computer program product to determine an operational mode of a production system from sensor data, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to: (Gray Par. 42-“ As shown in FIG. 2, the RTU 46 may include the communication component 106, the processor 108, the memory 110, a storage 112, input/output (I/O) ports 114, a display 116, and the like. The communication component 106 may be a wireless or wired communication component that may facilitate communication between different RTUs 100, gateway communication devices, various control systems, and the like. The processor 108 may be any type of computer processor or microprocessor capable of executing computer-executable code. The memory 110 and the storage 112 may be any suitable articles of manufacture that can serve as media to store processor-executable code, data, or the like. These articles of manufacture may represent computer-readable media (i.e., any suitable form of memory or storage) that may store the processor-executable code used by the processor 108 to perform the presently disclosed techniques. The memory 110 and the storage 112 may also be used to store data received via the I/O ports 114, data analyzed by the processor 108, or the like.”; Par 69-“As previously described, sensor data may be collected from multiple sensors 14 disposed throughout the well. The sensor data may have been received in states or converted into states after being received.”)
receive a time sequence of real-time, multivariate sensor data for a manufacturing process… ;(Gray Par. 24-“Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges. Accordingly, the control system of each asset may not take into account the state of the other assets within the network working in concert to perform the industrial process when controlling the component in real time or near real time.” “; Par. 26-“ the disclosed techniques include receiving streams of data from multiple nodes within the network, using the data received via the data streams to model one or more underlying conditions in real time or near real time (e.g., within seconds or minutes) using data received from the various streams as inputs, and then determine what, if anything, should be done to control one or more of the assets within the network to make the industrial process run more efficiently. The analysis may include, for example, using one or more analysis engines to maintain one or more models (e.g., state-based models) of various aspects of the industrial process, running scripts or  (Gray Par. 24-“An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges."; Par. 38-"Moreover, the stream-based processing analysis system 10 may access historical data associated with the respective RTU 100, data associated with well devices associated with the respective RTU 100, data associated with the industrial site associated with the respective RTU 100 and the like to further analyze the data acquired by the RTU 100. "; Par. 48-"The analysis engines may be set up to model a broad aspect of an industrial system (e.g., output of a manufacturing system) based on a large number of inputs, a specific aspect of an industrial system (e.g., pressure of a reservoir or a temperature at a location of a manufacturing process), or anywhere in between.”; Par. 86-“As shown, the sensors 14 may be disposed throughout the process to measure various parameters (e.g., pressure, temperature, flow rate, etc.) during the process.”)routines on the received data, performing queries based on the data, updating an analysis function, applying fuzzy logic, consulting one or more truth tables, and so forth to analyze the received data in real time or near real time. In some embodiments, the received data may be cleansed or preprocessed to check for frozen data, transform units, identify data types, provide relevant data to the appropriate analysis engines, etc.”);
determine historical, multivariate sensor data indicative of the historical operational mode (Gray Par. 24-“ Embodiments of the present disclosure are generally directed towards systems and methods for providing improved control of one or more assets in a multi-node network using stream-based processing. An industrial process may include a series of steps performed by a collection of respective components or assets disposed at nodes. Sensors disposed at each node may collect data, which a control system of the asset may compare to preset threshold values or ranges. The control system may then take one or more predetermined actions based on whether or not the collected data exceed the threshold values and/or fall within the preset ranges. Accordingly, the control system of each asset may not take into account the state of the other assets within the network working in concert to perform the industrial process when controlling the component in real time or near real time.”; Par. 26; Par. 63- “FIG. 5 is a flow chart of a process 340 that expands the identify data block 304 of FIG. 4 into a subprocess 304. As shown, data is received (block 202) from multiple data streams 204, 206, 208. At block 342, the server parses the data received from the various data streams 204, 206, 208 to group portions of data by type and identify the type of each portion of data. … In some embodiments, the server may be able to identify or infer the data type based on the values of the data and how the values change over time. For example, the server know based on the range of value received via a data stream and the rate of change in the values that the data likely corresponds to well pressure for an ESP well. In other embodiments, the server may compare data received via a data stream to data received via a different data stream of a known type or historical data of a known type to determine the type of data.”);
identify a difference between the time sequence of real-time multivariate sensor data and the historical, multivariate sensor data (Gray Par. 48-49; Par. 63- “FIG. 5 is a flow chart of a process 340 that expands the identify data block 304 of FIG. 4 into a subprocess 304. As shown, data is received (block 202) from multiple data streams 204, 206, 208. At block 342, the server parses the data received from the various data streams 204, 206, 208 to group portions of data by type and identify the type of each portion of data. … In some embodiments, the server may be able to identify or infer the data type based on the values of the data and how the values change over time. For example, the server know based on the range of value received via a data stream and the rate of change in the values that the data likely corresponds to well pressure for an ESP well. In other embodiments, the server may compare data received via a data stream to data received via a different data stream of a known type or historical data of a known type to determine the type of data.”; Par. 64-“At block 344, once the data types for the various data streams 204, 206, 208 are known, the server may compare data received from the various data streams 204, 206, 208 that is determined to be of the same data type. Comparing data of the same type received from different data streams 204, 206, 208 allows the server to quickly and easily identify one or more nodes in a system that are experiencing a different condition from the other nodes in the system. For example, if one artificial lift device of a collection of artificial lift devices has a surface card that does not match the surface cards of the other artificial lift devices pumping from the same reservoir, the server may recognize this discrepancy more quickly by performing stream-based processing based on type. In some embodiments, when data is compared, the server may synchronize the data such that data of the same type from different data streams 204, 206, 208 may be compared at the same time, or at approximately the same time. In instances in which some event occurs that causes data values to change, synchronizing data from different data streams 204, 206, 208 may be useful in gaining a more complete understanding of what is taking place before, during, and/or after the event. In some embodiments, synchronizing the data may be done using timestamps that accompany the data, metadata, or based on known sampling rates. In other embodiments, changes in values associated with events that appear in multiple data streams 204, 206, 208 may be used to synchronize the data.”);
and adjust a control parameter … based on the difference. (Gray Par. 28-“As shown, each node 12 may include one or more sensors 14 and/or one or more actuators 16. The sensors 14 may sense one or more parameters (e.g., temperature, pressure, flow rate, etc.) and provide a stream of measurements for the one or more parameters. The actuators 16 may be configured to move in response to a control signal to adjust one or more properties at one or more nodes 12 or to perform one or more tasks at one or more of the nodes 12.”; Par. 30-“ The processor 26 may determine recommended actions, generate control signals for implementing recommended actions, generate notifications, generate visualizations, etc.”; Par. 29-“ The nodes 12 may include one or more industrial devices or assets that make up automation systems operating within respective facilities. Exemplary automation systems may include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., proportional-integral-derivative (PID) control systems), or discrete control systems.”; Par. 55-“The user may then acknowledge the recommendation and implement the recommended action or decline to implement the recommended action. In some embodiments, the server may execute the recommended action (block 224) upon determining that approval for the recommended action has been received (block 228). In some embodiments, the action may include sending a command or signal to an actuator or other component to adjust its operation (e.g., speed, temperature). In other embodiments, the user may take action to implement the recommended action. The server may then return to 202 and cleanse new data received from the data streams 204, 206, 208.”)

…measured while converting sand oil into synthesis crude oil, wherein the time sequence of real-time, multivariate sensor data comprises a quality of bitumen extracted from the sand oil (Kresta Pg.611-“ This paper will describe recent advances in Extraction on-line process measurement systems; the oil sand analyzer, froth quality meter, and gamma spectrometer. These instruments allow us to examine for the first time, the short-term effects of variability in oil sand ore and process conditions on bitumen recovery and product quality. Producing Syncrude Sweet Blend (SSB) is a three stage process of mining oil sand, extracting bitumen from the sand and upgrading the bitumen, In the extraction process, oil sand ore is conveyed to the tumbler where it is conditioned with steam, caustic, hot water and mechanical energy.”; Pg. 612-“ In contrast to most upgrading and petrochemical processes where sensors are readily available, sensors for measuring input and output variables in the bitumen extraction process must be specifically developed for the particular application. The work presented here focuses on developing sensors to characterize the ore entering extraction and developing models based on the data collected by these sensors to better understand process operation. Even with advanced sensors no one measurement characterizes ore processibility. Thus, a multivariate modelling approach is taken which allows the incorporation of many measurements to provide a more accurate representation of process operation.; Pg. 613- real-time data)
…for converting the sand oil into synthesis crude oil…(Kresta Pg.611-“ This paper will describe recent advances in Extraction on-line process measurement systems; the oil sand analyzer, froth quality meter, and gamma spectrometer. These instruments allow us to examine for the first time, the short-term effects of variability in oil sand ore and process conditions on bitumen recovery and product quality. Producing Syncrude Sweet Blend (SSB) is a three stage process of mining oil sand, extracting bitumen from the sand and upgrading the bitumen, In the extraction process, oil sand ore is conveyed to the tumbler where it is conditioned with steam, caustic, hot water and mechanical energy.”; Pg. 612-“ In contrast to most upgrading and petrochemical processes where sensors are readily available, sensors for measuring input and output variables in the bitumen extraction process must be specifically developed for the particular application. The work presented here focuses on developing sensors to characterize the ore entering extraction and developing models based on the data collected by these sensors to better understand process operation. Even with advanced sensors no one measurement characterizes ore processibility. Thus, a multivariate modelling approach is taken which allows the incorporation of many measurements to provide a more accurate representation of process operation.; Pg. 613- real-time data)
Gray and Kresta are directed to industrial processes using sensor data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stream processes of Gray and exemplify an oil conversion process, as taught by Kresta, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improving process operation and optimizing the extraction process utilizing multivariate 
Gray in view of Kresta teach the use of sensor data industrial processes and the feature is expounded upon by Wong:
encode, using an auto encoder, the time sequence of real-time, multivariate sensor data into a lower dimensional vector representing the time sequence of real- time, multivariate sensor data (Wong Abstract-“ Recurrent auto-encoder model summarises sequential data through an encoder structure into a fixed-length vector and then reconstructs the original sequence through the decoder structure. The summarised vector can be used to represent time series features. In this paper, we propose relaxing the dimensionality of the decoder output so that it performs partial reconstruction. The fixed-length vector therefore represents features in the selected dimensions only. In addition, we propose using rolling fixed window approach to generate training samples from unbounded time series data. The change of time series features over time can be summarised as a smooth trajectory path. The fixed-length vectors are further analysed using additional visualisation and unsupervised clustering techniques. The proposed method can be applied in large-scale industrial processes for sensors signal analysis purpose, where clusters of the vector representations can reflect the operating states of the industrial system.”Section 2.2- “Context vectors in the same neighbourhood have similar activation therefore the industrial system must have similar underlying operating states. Contrarily, context vectors located in distant neighbourhoods would have different underlying operating states. These context vectors can be visualised in lower dimensions via dimensionality reduction techniques such as principal component analysis (PCA).”;
cluster the lower dimensional vector into a cluster representing a historical operational mode (Wong Abstract; Section 2.1 –“The role of the recurrent encoder is to project the multidimensional input sequence into a fixed-length hidden context vector c. It reads the input vectors {RtP: t ∈ [1, T]} sequentially from t =1, 2, 3, ..., T. The hidden state of the RNN has H dimensions which updates at every time step based on the current input and hidden state inherited from previous steps.” Section 2.2- “Furthermore, additional unsupervised clustering algorithms can be applied to the context vectors. Each context vector can be assigned to a cluster Cj where J is the total number of clusters. Once all the context vectors are labelled with their corresponding clusters, supervised classification algorithms can be used to learn the relationship between them using the training set. For instance, support vector machine (SVM) classifier with J classes can be used. The trained classifier can then be applied to the context vectors in the held-out validation set for cluster assignment. It can also be applied to context vectors generated from unbounded time series in an on-line setting. Change in cluster assignment among successive context vectors indicates a change in the underlying operating state.”; Section 3.2 ); 

Gray, Kresta and Wong are directed to industrial processes utilizing sensor data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gray in view of Kresta to utilize auto-encoding techniques and analysis, as taught by Wong, with a reasonable expectation of success of arriving at the claimed invention. One of 
Regarding Claim 20, Gray in view of Kresta in further view of Wong teach the program product of claim 19…
further comprising comparing the operational mode against historical data to determine a recommended action. (Gray Par. 65-“ Comparing data of the same type from various data streams 204, 206, 208 may include comparing differences to raw threshold numbers, threshold percentages, standard deviations, and so forth. The thresholds may be manually set by a person, set algorithmically based on historical data, set by a machine learning algorithm, etc. At decision block 346, the server determines whether the difference in the data exceeds the threshold value or is outside of some acceptable range. If not, the server returns to block 202 and continues to receive data from the data streams 204, 206, 208. If yes, the server proceeds to block 348 and generates a notification and/or determines a recommended action to be taken at one or more of the nodes to return the industrial system to a more desirable operating condition. In some embodiments, the server may proceed to modify operation of one or more of the assets disposed at one or more of the nodes. In other embodiments, the server may recommend an action for approval by a user. In a further embodiment, the notification may be provided to the user informing the user that the data may not be correct, that an action is recommended, or that operation should be stopped.”)
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Kresta, Jim. Advanced Process Control Of Extraction: Sensors And Models, Paper presented at the SPE International Heavy Oil Symposium, Calgary, Alberta, Canada, June 1995. [hereinafter Kresta], in further view of Wong, Timothy et al. Recurrent Auto-Encoder Model for Large-Scale Industrial Sensor Signal Analysis, Publisher: E. Pimenidis and C. Jayne (Eds.): EANN 2018, CCIS 893, July 10, 2018 [hereinafter Wong], and in further view of Guyon et al., Model Selection: Beyond the Bayesian/ Frequentist Divide, Journal of Machine Learning Research 11 (2010) pgs. 61-87 [hereinafter Guyon].
Regarding Claim 6 and Claim 16, Gray in view of Kresta in further view of Wong teach the method of claim 1, further comprising… and the system of claim 12, wherein the mode module is further configured to ….
Gray in view of Kresta in further view of Wong fail to teach the following feature taught by Guyon:
using a piece- wise constant compressed approximation with a penalized square-loss minimization between an original signal and an approximation, where a penalty is applied to a successive differences. (Guyon Pg. 76-“ For some models, the evaluation function is piecewise linear between a few discontinuous changes occurring for a few finite hyper-parameter values. The whole path can be reconstructed from only the values of the evaluation function at those given points… Model selection algorithms (or ensemble methods) which often require many models to be trained (e.g., wrapper methods with extensive search strategies and using cross-validation to validate models) may be unable to build solutions in a timely manner. At the expense of some acceptable loss in prediction performance, methods using greedy search strategies (like forward selection methods) and single-pass evaluation functions (requiring the training of only a single model to evaluate a given hyper-parameter choice), may considerably cut the training time. Greedy search methods include forward selection and backward elimination methods. Single-pass evaluation functions include penalized training error functionals (regularized functionals, MAP estimates) and virtual-leave-one-out estimators. The latter allows users to compute the leave-one-out-error at almost no additional computational expense than training a single predictor on all the training data; Pg. 79 and related text-“ The original algorithm builds successive models (called “weak learners”) by resampling data in a way that emphasizes examples that have proved hardest to learn. Newer versions use a weighting scheme instead of resampling (Friedman, 2000).”)

Gray, Kresta and Wong are directed to industrial processes analysis and Wong specifically utilizes recurrent modelling.  Guyon improves upon the modeling analysis. It would have been obvious to utilize additional modeling techniques before the effective filing date of the claimed invention to have modified the teachings of Gray in view of Kresta in further view of Wong and utilize heuristic modeling techniques, as taught by Guyon, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Kresta in .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Kresta, Jim. Advanced Process Control Of Extraction: Sensors And Models, Paper presented at the SPE International Heavy Oil Symposium, Calgary, Alberta, Canada, June 1995. [hereinafter Kresta], in further view of Wong, Timothy et al. Recurrent Auto-Encoder Model for Large-Scale Industrial Sensor Signal Analysis, Publisher: E. Pimenidis and C. Jayne (Eds.): EANN 2018, CCIS 893, July 10, 2018 [hereinafter Wong], and in further view of Rezvani et al.  Lagrangian-Based Pattern Extraction for Edge Computing in the Internet of Things, Date of Conference:21-23 June 2019, [hereinafter Rezvani].

Regarding Claim 10, Gray in view of Kresta in further view of Wong teach the method of claim 1….
Gray in view of Kresta in further view of Wong fail to teach the following feature taught by Rezvani:
further comprising perform a multivariate clustering operation across a plurality of piece-wise constant level vectors (Rezvani Section 1-“ Pattern extraction and representation methods are some of the pre-processing steps which help users to explore the data and understand the underlying structure for extracting meaningful information and detecting anomalies [4]. In the field of stream data (i.e. data gathered from sensors), pre-processing methods aim to overcome challenges in data streams which are volume, heterogeneity and being multivariate There have been some works to address these challenges in the area of time-series and data streams pre-processing. Some of these existing researches are Discrete Fourier Transform (DFT) [5], Discrete Wavelet Transform (DWT) [6], Singular Value Decomposition (SVD) [7], Piece-wise Aggregate Approximation (PAA) [8], Adaptive Piece-wise Constant Approximation (APCA) [9], Symbolic Aggregate approXimation (SAX) [10], Extended Symbolic Aggregate approXimation (ESAX) [11], Principal Component Analysis (PCA) [12] and Blocks of Eigenvalues Algorithm for Time-series Segmentation (BEATS) [13]. … Our proposed pattern extraction method provides high performance and capability for clustering dynamic data and our evaluation results show a Silhouette Coefficient of 0.69 which is around 20% higher compared with other solutions (e.g. using only PCA as pre-processing method).”; Section II- “There are other methods besides the transformation based methods, where we can divide time-series data into equal-sized segments. One of the methods in this area is Piece-wise Aggregate Approximation (PAA) which represents each segment with its mean value… Adaptive Piece-wise Constant Approximation (APCA) is another method in this field which represents time-series with mean values of segments with different length which is based on the activity in the segments (i.e. segments with low amount of activity have long length).”)

Gray, Kresta and Wong are directed to industrial process analysis utilizing sensors and Rezvani expounds upon the sensor analysis. It would have been obvious to use statistical modelling before the effective filing date of the claimed invention to have modified the teachings of Gray in view of Kresta in further view of Wong to utilize additional clustering techniques, as taught by Rezvani, with a .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No 20200150634 A1 [hereinafter Gray], in view of Kresta, Jim. Advanced Process Control Of Extraction: Sensors And Models, Paper presented at the SPE International Heavy Oil Symposium, Calgary, Alberta, Canada, June 1995. [hereinafter Kresta], in further view of Wong, Timothy et al. Recurrent Auto-Encoder Model for Large-Scale Industrial Sensor Signal Analysis, Publisher: E. Pimenidis and C. Jayne (Eds.): EANN 2018, CCIS 893, July 10, 2018 [hereinafter Wong], and in further view of Beard et al., US Publication No 20190303143 A1 [hereinafter Beard].
Regarding Claim 11, Gray in view of Kresta in further view of Wong teach the method of claim 2….
Gray discloses
…the joint configuration of the uptime/downtime of a plurality of units comprising a process flow(Gray Par.65-“  Comparing data of the same type from various data streams 204, 206, 208 may include comparing differences to raw threshold numbers, threshold percentages, standard deviations, and so forth. … At decision block 346, the server determines whether the difference in the data exceeds the threshold value or is outside of some acceptable range. If not, the server returns to block 202 and continues to receive data from the data streams 204, 206, 208. If yes, the server proceeds to block 348 and generates a notification and/or determines a recommended action to be taken at one or more of the nodes to return the industrial system to a more desirable operating condition. In some embodiments, the server may proceed to modify operation of one or more of the assets disposed at one or more of the nodes. In other embodiments, the server may recommend an action for approval by a user. In a further embodiment, the notification may be provided to the user informing the user that the data may not be correct, that an action is recommended, or that operation should be stopped. 
Gray in view of Kresta in further view of Wong fail to teach the following feature taught by Beard:
wherein a bit vector encodes ... (Beard Par.67-“ In one embodiment, a bit-vector is used to indicate vector data -flow. The length of the bit-vector is equal to or less than the number of available vector registers. This condition ensures that the number of live vector registers at any one cycle doesn't exceed the supply. In the example below, and in FIG. 7, the bit-vector is only 7 registers long, however, in a given implementation its length will correspond to the number of architected registers. For example, if there are 31 architected registers, the bit vector will store 31 register bits +1 success bit. Herein, the bit vector is referred to as a "data -flow vector".”; Par. 68-“FIG. 7 is a table 700 showing a status vector in accordance with embodiments of the disclosure. Column 702 indicates a time or instruction counter. Columns 704-710 show the status vector at successive times. In this example, the status vector contains a 7-bit data-flow vector 704 associated with 7 registers…. Referring to FIG. 7, at time 1 a value is popped into register p2 and at time 2 a value is popped into register p4, so the corresponding bits in data-flow vector 704 are set to one. This indicates that the potential of a closed data-flow. However, subsequent instructions may be encountered that prevent this. The pop counter 710 is incremented at each POP_QR instruction and the status vector is marked as valid. At time 3 (which corresponds to line 3 in table 614 of FIG. 6), the first arithmetic instruction is encountered that is vectorizable with a POP_QR that doesn't yet have a status vector associate with it. First the micro-architecture checks for an open status vector. Once an open status vector is found, the bit 708 is set to one and the data-flow trace begins.”)

Gray, Kresta and Wong are directed to industrial stream process analysis. Wong utilizes vector methodology in the process analysis and Beard improves upon the methodology utilizing bit vectors- also known as bit array, bit map, bit set, bit string- is an array data structure that compactly stores bits. It can be used to implement a simple set data structure. It would have been obvious to use additional data structures before the effective filing date of the claimed invention and to have modified the teachings of Gray in view of Kresta in further view of Wong to improve upon the data stream analysis, as taught by Beard, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray in view of Kresta in further view of Wong with the motivation of performing efficient vector processing in a multi-thread execution environment. (Beard Par 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Khodabakhsh et al. Multivariate Sensor Data Analysis for Oil Refineries and Multi-mode Identification of System Behavior in Real-time, IEEE, October 22, 2018–Abstract-“Large-scale oil refineries are equipped with mission-critical heavy machinery (boilers, engines, turbines, and so on) and are continuously monitored by thousands of sensors for process efficiency, environmental safety, and predictive maintenance purposes. However, sensors themselves are also prone to errors and failure. The quality of data received from these sensors should be verified before being used in system modeling. There is a need for reliable methods and systems that can provide data validation and reconciliation in real-time with high accuracy. In this paper, we develop a novel method for real-time data validation, gross error detection and classification over multivariate sensor data streams. The validated and high-quality data obtained from these processes is used for pattern analysis and modeling of industrial plants. We obtain sensor data from the power and petrochemical plants of an oil refinery and analyze them using various time-series modeling and data mining techniques that we integrate into a complex event processing engine.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax 
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/CHESIREE A WALTON/      Examiner, Art Unit 3624